IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS

                     NOS. PD-0601-20; PD-0602-20; PD-0603-20

                      ROBERTO DELPILAR JASSO, Appellant

                                            V.

                               THE STATE OF TEXAS



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                         DALLAS COUNTY


       Per curiam.

                                     OPINION


       Appellant was convicted of three counts of aggravated robbery and sentenced to 99

years in prison. After the trial court denied his motions for new trial, he filed amended

motions for new trial. The judge denied those motions without a hearing. The Court of

Appeals affirmed, holding that, once the trial court denied Appellant’s initial motions for
                                                                                    JASSO - 2


new trial, Appellant “could no longer file” amended motions. Jasso v. State, No. 05-19-

00117-CR, 2020 Tex. App. LEXIS 4278 (Tex. App.—Dallas June 9, 2020). The appellate

court relied on Rubio v. State, 596 S.W.3d 410 (Tex. App.—Dallas 2020).

       Appellant has filed a petition for discretionary review challenging the court’s analysis.

We recently reversed the Rubio opinion. Rubio v. State, No. PD-0234-20, 2022 Tex. Crim.

App. LEXIS 32 (Tex. Crim. App. January 22, 2022). In our opinion, we held that “Texas

Rule of Appellate Procedure 21.4(b) affords the trial court the discretion to grant leave of

court to allow a defendant to file an amended motion for new trial prior to the expiration of

the 30-day time period provided for in Rule 21.4(a), and that the court may do so regardless

of whether it has overruled a previous motion for new trial.”

       The Court of Appeals did not have the benefit of our opinion in Rubio. Accordingly,

we grant Appellant’s petition for discretionary review, vacate the judgment of the Court of

Appeals, and remand this case to the Court of Appeals in light of our opinion in Rubio.




DATE DELIVERED: March 9, 2022

DO NOT PUBLISH